                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL

Case No.       CV 18-8395 FMO (SS)                                    Date: April 24, 2019
                                                                      Page 1 of 2

Title:         Eurdis Benita Gonzales v. Nancy A. Berryhill

DOCKET ENTRY:          ORDER TO SHOW CAUSE WHY THIS ACTION SHOULD NOT BE
                       DISMISSED FOR FAILURE TO PROSECUTE

PRESENT:
    HONORABLE SUZANNE H. SEGAL, UNITED STATES MAGISTRATE JUDGE
         Marlene Ramirez                        None                          None
         Deputy Clerk                  Court Reporter/Recorder                Tape No.

ATTORNEYS PRESENT FOR PLAINTIFF(S):                   ATTORNEYS PRESENT FOR DEFENDANT(S):

               None Present                                           None Present

PROCEEDINGS: (IN CHAMBERS)

        On September 28, 2018, Eurdis Benita Gonzales (“Plaintiff”) filed a Complaint seeking
review of Defendant’s decision denying disability benefits. On March 5, 2019, Defendant filed
an Answer to the Complaint and a Certified Administrative Record. Pursuant to the Court’s
October 3, 2018 Order Re: Procedures In Social Security Appeal, Plaintiff was required to file a
“Memorandum in Support of Plaintiff’s Complaint” by April 9, 2019. As of today, Plaintiff has
not filed the required memorandum.

        Accordingly, Plaintiff is ORDERED TO SHOW CAUSE, within ten (10) days of the
date of this Order, why this action should not be dismissed with prejudice for failure to prosecute,
pursuant to Federal Rule of Civil Procedure 41(b). Plaintiff may discharge this Order by either filing
a “Memorandum in Support of Plaintiff’s Complaint.” NO FURTHER EXTENSIONS OF TIME
SHALL BE GRANTED.
\\
\\
\\
\\
\\
\\
\\
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL

 Case No.       CV 18-8395 FMO (SS)                                  Date: April 24, 2019
                                                                     Page 2 of 2

 Title:         Eurdis Benita Gonzales v. Nancy A. Berryhill


        Plaintiff is expressly advised that failure to timely file the require memorandum
will result in this action being dismissed with prejudice for failure to prosecute, pursuant to
Federal Rule of Civil Procedure 41(b).

       The Clerk of the Court is directed to serve a copy of this Order on counsel for Plaintiff and
 Defendant.




 MINUTES FORM 11
 CIVIL-GEN                                                                 Initials of Deputy Clerk MR_
